Citation Nr: 0028244	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  96-48 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of VA loan guaranty 
indebtedness in the amended amount of $6,805.98, plus 
interest.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel
INTRODUCTION

The veteran served on active duty from July 1976 to July 
1980.

This case arises before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1996 decision of the 
Committee on Waivers and Compromises (the Committee) of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The case was previously before the Board in April 1998, when 
it was remanded to schedule the veteran for a hearing before 
a traveling member of the Board.  
In December 1998, a hearing was held before the undersigned 
Board member making this decision who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West Supp. 2000).  

Additional relevant evidence, consisting of a financial 
status report (FSR), was associated with the claims folder in 
December 1998.  Because the veteran waived RO consideration 
of this evidence, a remand to the RO for consideration and 
the issuance of a supplemental statement of the case is not 
warranted.  38 C.F.R. §§ 19.31, 19.37, 20.1304(c) (1999).  


FINDINGS OF FACT

1.  In March 1986, the veteran and his ex-wife obtained a loan 
guaranteed, in part, by VA, for the purchase of real estate 
located in Cocoa, Florida.

2.  A notice of default received by VA in June 1994 noted the 
first uncured default occurred on April 1, 1994.

3.  A foreclosure sale on the property took place in February 
1995, and the property was sold for an amount less than the 
outstanding principal, interest and foreclosure costs.  VA 
paid its loan guaranty amount to the lender, and the guaranty 
amount of $6,805.98 was charged to the veteran.

4.  The veteran was at fault in the creation of the 
indebtedness.

5.  VA was not at fault in the creation of the indebtedness.

6.  Recovery of the indebtedness would not nullify the 
objective for which benefits were intended.

7.  Failure to make restitution would result in unfair gain to 
the veteran-debtor.

8.  The veteran did not relinquish a valuable right or incur a 
legal obligation in reliance on VA benefits.

9.  There is no evidence showing that recovery of the 
outstanding loan guaranty indebtedness, plus interest 
thereon, would be productive of undue financial hardship or 
otherwise inequitable.


CONCLUSIONS OF LAW

1.  After default, there was a loss of property which secured 
a VA guaranteed loan.  38 U.S.C.A. § 5302(b) (West Supp. 
2000); 38 C.F.R. § 1.964(a) (1999).

2.  Recovery of the outstanding loan guaranty indebtedness 
would not be contrary to the standard of equity and good 
conscience.  38 U.S.C.A. § 5302 (West 1991 & Supp. 2000); 
38 C.F.R. § 1.965(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991) and Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
That is, the Board finds that his claim is plausible and may 
be capable of substantiation, necessitating a thorough review 
of the evidence.  Furthermore, the Board finds that the 
veteran's waiver claim has been adequately developed for 
appellate purposes by the RO, and no additional development 
is warranted at this time.

In March 1986, the veteran and his ex-wife financed the 
purchase of a house in Cocoa, Florida, using a VA-guaranteed 
home mortgage loan.  The amount of the loan was $59,000.00, 
secured by Mortgage and Mortgage Note dated in March 1986.  
These documents show that the veteran and his ex-wife were 
co-obligors under the terms of the note even though the 
veteran obtained the VA loan using his loan guaranty 
entitlement.  

A notice of default received by the RO in June 1994 indicated 
that the first uncured default was on April 1, 1994.  This 
default was never cured.  The lender wrote to and telephoned 
the veteran on several occasions.  The attitude toward default 
was listed as uncooperative.  No payment arrangements were 
made.  The property was not occupied in July 1994.

VA wrote to the veteran at the property address in September 
1994 to advise him of alternatives of foreclosure; however, 
this letter was returned by the post office as the forwarding 
time had expired.  The letter was then forwarded to his new 
address.

Formal mortgage foreclosure proceedings were thereafter 
initiated against the veteran and his ex-wife, as co-obligors 
under the mortgage note, and the property was sold at a 
foreclosure sale on February 22, 1995.  

Following conveyance of the property to VA, the mortgage 
holder was paid a claim under the VA's loan guaranty 
obligation in May 1995.  The veteran was found to be 
responsible for the amount of the loan guaranty ($8,680.98), 
and collection efforts were initiated against him.  The total 
indebtedness was later credited $1,875.00 following VA's 
resale of the property, resulting in an outstanding debt of 
$6,805.98.  See Advice Regarding Indebtedness of Obligors on 
Guaranteed or Insured Loans, VA Form 26-1833, dated January 
29, 1996.

The veteran filed a claim seeking waiver of the debt in August 
1995, and this appeal followed.  He submitted several 
documents in support of his claim.  He and his ex-wife 
divorced in 1993.  An Order, dated May 10, 1993, provided that 
the veteran's ex-wife was granted exclusive possession of the 
property and that the veteran may not come upon the premises.  
Additionally, the veteran was to pay his ex-wife $296.37 in 
temporary alimony beginning April 15, 1993, and continuing 
each and every month.  He was also to pay her one half of the 
mortgage payment of $556.32 and make certain that the payments 
were current through March 1993.  They were to share in the 
cost of major repairs of the property.

An Exclusive Right of Sale Contract showed that the veteran 
and his ex-wife listed the property for sale with a realty 
company from September 1993 to March 1994.  The property was 
then listed for sale with another realty company from August 
1994 to April 1995.

A Property Settlement Agreement, dated December 1, 1993, 
provided that the veteran and his ex-wife listed the property 
for sale at a mutually agreed upon price.  His ex-wife had the 
right to apply for refinancing of the existing mortgage.  If 
she refinanced the mortgage before the property was sold, the 
veteran was no longer liable therefor.  If she was unable to 
retain refinancing and the property was sold, she was entitled 
to retain all of the net proceeds of the sale.  The veteran 
was responsible for monthly payments on the installment loan 
on the satellite system (affixed to the property), unless the 
property was sold.  His ex-wife had exclusive use and 
occupancy of the property until it was sold or she obtained 
new financing, whichever occurred first.  During this period, 
she was responsible for the payments on the existing mortgage.  
If she obtained refinancing, or sooner if it would assist her 
in obtaining refinancing, the veteran was to execute a quit 
claim deed conveying his interest in the property to his ex-
wife.  In the event that she failed to make the monthly 
mortgage payments, she was no longer entitled to exclusive use 
and occupancy of the property.  The Agreement further provided 
that both parties waived all claims for alimony.

An Amendment to the Property Settlement Agreement, dated 
December 1, 1993, provided that the veteran pay his ex-wife a 
lump sum of alimony in the total amount of $1,050.00, in three 
equal installments of $350.00, due December 15, 1993, and 
January 15, and February 15, 1994.  Check confirmations showed 
that the veteran paid his ex-wife $579.03 (temporary alimony 
plus one half of the mortgage) per month from April to 
November 1993, and $350.00 per month (alimony) from December 
1993 to February 1994.  

The veteran also offered statements on appeal, including at 
hearings at the RO in November 1995 and before the Board in 
December 1998.  He stated that he left the property in late 
1992 because he and his wife divorced.  His wife had 
exclusive possession of the property and he was not allowed 
to contact her.  He was under court order to pay one half of 
the monthly mortgage payments, and claimed that his wife did 
not apply these funds to the mortgage.    

Further, the veteran stated that he was not uncooperative 
with the lender.  He was not aware that his wife had 
abandoned the property until the realtor told him in August 
1994.  He stated that he was not contacted by the lender or 
VA about foreclosure, and only learned of it from the realtor 
after his wife was several mortgage payments past due.  He 
called the lender and VA, but did not have the financial 
resources to bring the account current.  He was paying for a 
place to live and for a satellite dish, as well as alimony.  
After he learned of the default, he reportedly tried to bring 
the property into saleable condition in an effort to assist 
the realtor.  The veteran further stated that after he moved 
out of the property, he did not advise VA of his address 
change.    

Additionally, the veteran reported that he did not quit claim 
his interest in the property to his ex-wife.  He offered to 
help her refinance, but changed his mind when he realized his 
name would be on the mortgage for another 30 years.  She was 
not able to refinance on her own.  The veteran stated that he 
was currently paying $100.00 per month toward the 
indebtedness, and had been doing so since 1995.  Finally, the 
veteran stated that repayment of the debt would impair his 
ability to care for himself.  He felt that his ex-wife was 
responsible for repayment of the loan guaranty indebtedness.

Waiver of recovery of loan guaranty indebtedness may be 
authorized in a case in which collection of the debt would be 
against equity and good conscience.  38 U.S.C.A. § 5302(b) 
(West Supp. 2000).

"Equity and good conscience," will be applied when the 
facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
equity and good conscience means arriving at a fair decision 
between the obligor and the Government.  In making this 
determination, consideration will be given to the following 
elements, which are not intended to be all inclusive:

(1)  Fault of debtor.  Where actions of 
the debtor contribute to creation of the 
debt.

(2)  Balancing of faults.  Weighing fault 
of debtor against Department of Veterans 
Affairs fault.

(3)  Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.

(4)  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

(5)  Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.

(6)  Changing position to one's 
detriment.  Reliance on Department of 
Veterans Affairs benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.

See 38 C.F.R. § 1.965 (1999).

Regarding "fault of the debtor" defined as "[w]here 
actions of the debtor contribute to creation of the debt," 
the record reflects that the veteran bears some fault in the 
creation of the loan guaranty indebtedness.  As indicated 
above, he defaulted on his mortgage payment in April 1994 and 
this default was never cured.  The default was primarily 
attributable to circumstances surrounding his divorce.  
Although unfortunate, such factors do not lessen the 
veteran's responsibility for his legal obligations nor do 
they mitigate his failure to meet his obligations.  

The mortgage and mortgage note the veteran signed in 1986 was 
a binding legal obligation for which he remained jointly and 
severally liable notwithstanding his marital situation.  
Nothing in his property settlement included any terms which 
could be construed as freeing him from his legal 
responsibility on the mortgage note.  His legal 
responsibilities germane to the mortgage note survived his 
separation and divorce and, factually, the evidence reflects 
that he understood this to be so.  Indeed, he stated that he 
did not quit claim his interest in the property to his ex-
wife and offered to help her refinance, but changed his mind 
when he realized his name would be on the mortgage for 
another 30 years. 

In addition, it appears that the veteran made an effort to 
sell the property.  These facts show that he took some action 
to avoid foreclosure, and even though such action was 
unsuccessful, the fact that he attempted to list the property 
for sale reflects an understanding on his part of the 
seriousness of his predicament and the need to avoid a 
foreclosure.  

Clearly, the veteran's actions contributed, at least in part, 
to the default and resulting indebtedness.  He was employed 
at the time of the default and has been employed at the same 
job since May 1990.  However, he failed to make any further 
mortgage payments after the default in April 1994.  The Board 
also notes that according to his most recent FSR, he 
purchased an automobile in 1994, the year of the default, in 
the amount of $19,232.20.  

The rights and privileges of property ownership inherently 
include contractual duties and responsibilities.  Judging 
from the record in this case, it is readily apparent that the 
veteran was aware of these duties and responsibilities.  It 
is not shown or claimed that he was mentally or physically 
incapable of understanding his obligations under the terms of 
the mortgage and mortgage note.  Thus, it was also his 
failure to comport himself as a responsible property owner in 
default that led to the foreclosure in this case, regardless 
of the actions of his ex-wife.  A finding of fault under the 
standard of equity and good conscience does not require 
malice aforethought or bad faith.  The Board only needs to 
find that the veteran's actions that were within his control 
caused or contributed to the default.  He has not presented 
evidence that would relieve him of responsibility for the 
circumstances that led to the default and related 
indebtedness to VA.

The second element, or "balancing of faults," requires 
weighing the fault of the debtor against the fault of VA.  
The Board finds no fault on the part of VA.  No action or 
inaction on the part of the Department brought about the 
veteran's default on his loan obligation.  No action or 
inaction on the part of the Department increased the amount 
of the indebtedness.  VA cooperated with the lender. 

Concerning the third element, "undue hardship," described 
as "[w]hether collection would deprive debtor or family of 
basic necessities," the veteran submitted an FSR in December 
1998, which reflected that he was then 44 years old and 
employed making a net salary of $1,381.80 per month.  Total 
assets included $394.84 in cash; however, the veteran listed 
an automobile loan as a debt but did not list an automobile 
as an asset.  His monthly expenses included $300.00 for rent; 
$200.00 for food; $200 for utilities and heat; $60.00 for 
clothing; $65.00 for automobile insurance; and $50.00 for 
gasoline.  Outstanding debts on various installment contracts 
totaled $9,007.22.  The veteran made payments amounting to 
$499.88 per month, with $0.00 reportedly past due.  He had a 
positive monthly balance of income to expenses in the amount 
of $8.92.

The veteran's reported installment debt on his automobile is 
scheduled to be satisfied as of the date of this decision, 
and if not, could be satisfied within a reasonable period of 
time.  The expected retirement of this debt given the amount 
then owed in 1998 ($1,775.28) and the time which has elapsed 
since the creation of that debt, should have enabled the 
veteran to reduce his overall liability of monthly income to 
expenses in the amount of $295.88, thus providing a greater 
positive monthly balance.  In any case, even if he has not in 
fact been able to maintain a positive monthly balance of 
income to expenses in the years that followed, the fact that 
he may have incurred additional installment debt obligations 
without a real ability to afford such expenses will not 
excuse repayment of the debt owed to the Government.  His age 
and past employment would indicate the ability to enable him 
to pay off this debt without financial hardship.

Concerning the fourth element, whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended, there is no indication that recovering the 
loan guaranty indebtedness owed to VA would in any way defeat 
the purpose of the laws and regulations providing home loans 
guaranty to veterans.

Consideration is also given to the fifth element, that is, 
whether failure to make restitution would result in unjust 
enrichment to the debtor.  Since he has not provided the VA 
with information to the contrary, the Board concludes that 
his failure to make restitution would result in unfair gain 
to the veteran. 

Lastly, with respect to the sixth element, whether reliance 
on VA benefits resulted in the appellant relinquishing a 
valuable right or incurring a legal obligation, the veteran 
has not claimed that he relinquished any right or incurred 
any legal obligation in reliance on VA benefits, nor is there 
any evidence that he did so.

The veteran-debtor is reminded that he is expected to accord 
a Government debt the same regard given any other debt.  
After carefully weighing all relevant factors, the Board 
finds that recovery of the loan guaranty indebtedness of 
$6,805.98, plus all accrued interest, would not be against 
equity and good conscience.  38 C.F.R. §§ 1.964(a)(2), 
1.965(a) (1999).  In denying waiver in this instance, all the 
foregoing factors have been carefully weighed.  Ultimately, 
the preponderance of the evidence is against the veteran's 
claim.


ORDER

Waiver of recovery of the loan guaranty indebtedness in the 
amended amount of $6805.98, plus interest, is denied.



		
	NANCY PHILLIPS
	Member, Board of Veterans' Appeals


 

